Title: From Thomas Jefferson to James Madison, 3 September 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Sep. 3. 07.
                        
                        Mr. Smith’s letter of Aug. 29. & the papers it inclosed, and which are now reinclosed, will explain to you
                            the necessity of my confirming his proposition as to the means of apprising our East India commerce of their danger,
                            without waiting for further opinions on the subject. you will see that it throws on you the immediate burthen of giving
                            the necessary instructions with as little delay as possible, lest the occasion by the vessels now sailing should be lost.
                            be so good as to return me his two letters, and to seal & forward on to him, mine, & the other papers. affectionate
                            salutations.
                        
                            Th: Jefferson 
                            
                        
                    